OR!GEHWAI
       lln tbt @nfts! $tatts {,ourt of fr[prsl                            @Lsims
                                       No. 15-262L (Pro Se)
                                     (Filed: October 21, 2015)
                                                                         FILED
 FRANCIS-WALTER (STARTUP),                                             oCT 2   I   2015

                                                                      U.S. COURT OF
                        Plaintiff,                                   FEDERAL CLAIMS




 THE TINITED STATES OF AMERICA,

                        Defendant.




Francis-\|'alter (Startup), Placentia, CA, Plaintiff, pro   se.

Reta Emma Bezak,Trial Attorney, with whom were Benjamin C. Mizer, Principal Deputy
Assistant Attomey General, Robert E. Kirschman, Jr., Director, u:'d Donald E. Kinner,
Assistant Director, Commercial Litigation Branch, United States Department of Justice,
Washington, DC, for Defendant.


                                 OPINION AND ORDER

        The pro se plaintiff in this case, Francis-Walter (Startup) ("Mr. Startup"), claims
that certain defendant banks unlawfully foreclosed on property that he owned in
Placentia, Califomia. Compl. at      l.In addition, Mr. Startup alleges that the United States
Bureau of Land Management (BLM) failed to certiff a land patent claim that he
forwarded to the agency. Id. at 2. According to Mr. Startup, by virtue ofthe British
common law and the evolution of concepts of property after the American Revolution, in
the United States "the title to land is essentially allodial;" which means, Mr. Startup
claims, that once a sovereign citizen claims title or a land patent over certain property and
posts or publishes such a claim, that citizen has absolute ownership ofthe property and it
may not become the subject offoreclosure. See id. at 5-8.

        Based on these and other allegations, Mr. Startup "demands judgment against the
United States and its[] Congress-sanctioned, but unlawful banking Corporations, in the
amount [plaintiff] paid to them of $35,067.44 + interest; and any other remuneration
which this court deems justified for the [stated] damages." Id. at 8. He also asks the
Court to order the BLM to certify his land patent claim. Id. at 2.

         The govemment has moved to dismiss Mr. Startup's complaint pursuant to Rule
12(b)( I ) of the Rules of the Court of Federal Claims (RCFC), for lack ofjurisdiction. In
the altemative, it moves to dismiss pursuant to RCFC 12(bX6) for failure to state a claim.
For the reasons set forth below, the govemment's motion to dismiss pursuant to RCFC
 12(b)(1) is GRANTED, and the complaint is DISMISSED without prejudice.

                                      DISCUSSION

         In deciding a motion to dismiss for lack of subject matter jurisdiction, the court
 accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in
 favor ofthe plaintiff. Trusted Inteeration. Inc. v. United States, 659 F.3d 1159, 1163
 (Fed. Cir. 201 1). The court may "inquire into jurisdictional facts" to determine whether
it has jurisdiction. Rocovich v. United States , 933 F .2d 991 ,993 (Fed. Cir. 1 991 ). It is
well established that complaints that are filed by pro se plaintiffs are held to "less
 stringent standards than formal pleadings drafted by lawyers." Haines v. Kemer,404
U.S. 519, 520 (1972). Nonetheless, even pro se plaintiffs must persuade the Court that
jurisdictional requirements have been met. Bemard v. United States, 59 Fed, Cl. 497,
 499 (2004), affd, 98 Fed. App'x 860 (Fed. Cir. 2004).

        The Court of Federal Claims is a court of limited jurisdiction. Brown v. United
States, 105 F.3d621,623 (Fed    Cir. 1997). Its primary source ofjurisdiction is the
Tucker Act, which empowers it to hear "any claim against the United States founded
either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. $ 1a9l(a)(l)
(2012).

         The Tucker Act waives the sovereign immunity of the United States to allow a
suit for money d.rmages, United States v. Mitchell, 463 U.S. 206,212 (1983), but it does
not confer any substantive rights on a plaintiff, United States v. Testan, 424 U.S. 392,
398 (1976). Therefore, a plaintiff seeking to invoke the court's Tucker Actjurisdiction
must identiff an independent source ofa substantive right to money damages from the
United States arising out ofa contract, statute, regulation or constitutional provision.
Jan's Helicopter Serv.. Inc. v. Fed. Aviation Admin., 525 F.3d 1299,1306 (Fed. Cir.
2008).

        In this case, as noted, Mr. Startup seeks reliefagainst several private banks, whom
he has named as defendants. Compl. at I (naming as defendants "JP Morgan Chase Bank,
N.A." and "Wells Fargo Bank, N.A. & Associate Loan Servicers"); see also id. at 9
 (requesting issuance of injunction to these "banks and their attomeys ofrecord to cease
and desist any further action to foreclose on the subject property"), id. at 8 (demanding
judgment against "banking Corporations"). The Court of Federal Claims, however, does
not have jurisdiction over claims brought against private parties or other entities that are
not the United States. United States v. Sherwood,312 U.S.584,588 (1941); see also
Brown, 105 F.3d aI624 (Fed. Cir. 1997). Mr. Startup's claims against the bank
defendants, accordingly, must be dismissed.

        Mr. Startup, as noted, also challenges the Bureau ofLand Management's alleged
refusal to certify his land patent claim, contending that this action violated the Ninth and
Tenth Amendments to the U.S. Constitution, as well as the Constitution of the State of
 Califomia. Compl. at 2. He asks the Court to order BLM to "recognize and certify my
posted, published and recorded Land Patent." Id. at 9. This claim is similarly outside the
 Court's jurisdiction, because Mr. Startup does not identifr any statute that would give
this Court jurisdiction to review actions taken by the BLM and because the Court lacks
jurisdiction under the Tucker Act to grant equitable reliefexcept as incidental to a grart
of money damages, Nat'l Air Traffic Controllers Assoc. v. United States, 160 F.3d 714,
 716 (Fed. Cir. 1998), and.

        Finally, Mr. Startup seeks an award of damages against the United States for what
he alleges were "fraudulent acts" that either the United States or "its[] Congress-
sanctioned, but unlawful banking Corporations" committed. Compl. at 8. He alleges that
the fraudulent acts resulted in the denial ofhis "sacred rights ofDue Process and
Discovery;" "[s]tress, having paid precious funds on a'vitiated' contract;" "[]oss of
precious time with [his] wife, children and grandchildren;" and "[]oss ofpersonal time to
research, expose, challenge and prove the fraud in these important actions." Id. at 8-9.

        Mr. Startup, however, has not identified any statutory, regulatory, or
constitutional basis for these claims that supplies a substantive right to money damages
from the United States, as is required to invoke this Court's jurisdiction under the Tucker
Act. And while his request for relief makes passing reference to a "vitiated contract," the
Court takes that to be a reference to his loan agreement with the banks that foreclosed on
his mortgage, as he has not otherwise alleged the existence ofa contract between himself
and the United States. The Court, accordingly, lacks jurisdiction over Mr. Starnrp's
request for an award of monetary reliefagainst the United States.

                                     CONCLUSION

        On the basis of the foregoing, the govemment's motion to dismiss under RCFC
12(b)(1) is GRANTED and the case is DISMISSED without prejudice. The Clerk is
directed to enter judgement accordingly. Each side shall bear its own costs.

       IT IS SO ORDERED.



                                                        e,/?(-
                                                    ELAINE D, KAPLAN
                                                    Judge